Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Gergely T. Zimanyi (Reg. No. 45754), Attorney of Record, on 01/27/2022.

The application has been amended as follows:
1. (Currently Amended) A Method of operating a Progressive Lens Simulator with an Artificial Intelligence Engine, comprising: 
generating a Comprehensive Progressive Lens Simulation (Comprehensive PLS) for a patient with a Progressive Lens Simulator, based on a progressive lens design with a Design Factor vector, generated by a Progressive Lens Design Processor; 
receiving a Visual Feedback vector into a Visual Feedback-Design Factor Neural Network of an Artificial Intelligence Engine for the Progressive Lens Design Processor (AI-PLD), in response to the Comprehensive PLS; and 
outputting a modification of the Design Factor vector with the Visual Feedback-Design Factor Neural Network to the Progressive Lens Design Processor to manage a progressive lens design exploration, in response to the receiving; wherein 
coupling matrices of the Visual Feedback-Design Factor Neural Network were trained by performing a deep learning cycle.  


modifying the progressive lens design by the Progressive Lens Design Processor using the modified Design Factor vector; and 
generating a modified Comprehensive PLS by the Progressive Lens Simulator, using the modified progressive lens design.  

3. (Original) The method of claim 1, wherein the Visual Feedback-Design Factor Neural Network comprises: 
layers of neurons, including an input layer, one or more hidden layers, and an output layer;
the neurons having switching functions, and 
the neurons being coupled by the coupling matrices.  

4. (Original) The method of claim 1, the performing the deep learning cycle comprising: performing the deep learning cycle by Backpropagation with Gradient Descent.  

5. (Original) The method of claim 4, the performing a deep learning cycle comprising: 
using a Lens Merit function.  

6. (Original) The method of claim 1, the performing a deep learning cycle comprising:
evaluating the outputted modification of the Design Factor vector with an output evaluator in relation to a target Design Factor vector corresponding to an inputted Visual Feedback vector; and 
training the coupling matrices according to the evaluating with a coupling trainer.  

7. (Original) The method of claim 1, the performing a deep learning cycle comprising: 


8. (Currently Amended) A Method of operating a Progressive Lens Simulator with an Artificial Intelligence Engine, comprising: 
generating a Comprehensive Progressive Lens Simulation (Comprehensive PLS) for a patient with a Progressive Lens Simulator, based on a progressive lens design generated by a Progressive Lens Design Processor; 
receiving a Visual Feedback vector into a Visual Feedback-Search Management Neural Network of an Artificial Intelligence Engine for a Search Guidance Engine (AI-SGE), in response to the comprehensive PLS; and 
outputting a Search Management step with the Visual Feedback-Search Management Neural Network to the Progressive Lens Design Processor to provide guidance in an exploration of progressive lens design, in response to the receiving; wherein 
coupling matrices of the Visual Feedback-Search Management Neural Network were trained by performing a deep learning cycle.  

9. (Original) The method of claim 8, comprising: 
modifying the progressive lens design by the Progressive Lens Design Processor prompted by the Search Management step; and 
generating a modified Comprehensive PLS by the Progressive Lens Simulator, using the modified progressive lens design.  

10. (Original) The method of claim 8, wherein the Visual Feedback-Search Management Neural Network comprises: 
layers of neurons, including an input layer, one or more hidden layers, and an output layer, the neurons having switching functions, and 
the neurons being coupled by the coupling matrices.  

11. (Original) The method of claim 8, the performing the deep learning cycle comprising: 


12. (Original) The method of claim 11, the performing a deep learning cycle comprising: 
using a Lens Merit function.  

13. (Original) The method of claim 8, the performing a deep learning cycle comprising: 
evaluating the outputted Search Management step with an output evaluator in relation to a target Search Management step corresponding to the inputted Visual Feedback vector; and 
training the coupling matrices according to the evaluating with a coupling trainer.  

14. (Original) The method of claim 8, the performing a deep learning cycle comprising: 
modifying a software of the Search Guidance Engine.  

15. (Currently Amended)  A Guided Lens Design Exploration System of Simulated Progressive Lenses (GPS), comprising: 
a Progressive Lens Simulator, including 
an Eye Tracker, for tracking an eye axis direction to determine a gaze distance; 
an Off-Axis Progressive Lens Simulator, for generating an Off-Axis progressive lens simulation (Off-Axis PLS) of a progressive lens design; and 
an Axial Power-Distance Simulator, for simulating a progressive lens power in the eye axis direction, thereby creating a Comprehensive Progressive Lens Simulation of the progressive lens design from the Off-Axis PLS; 
a Lens Design Exploration System for the Progressive Lens Simulator; and 
provide guidance in an exploration of progressive lens designs[[.]] ;  
wherein an operation of the GPS system comprises: 
generating the Comprehensive e Progressive Lens Simulation (Comprehensive PLS) for a patient with the Progressive Lens Simulator, based on the progressive lens design generated by a Progressive Lens Design Processor; 
receiving a Visual Feedback vector into a Visual Feedback-Search Management Neural Network of an Artificial intelligence Engine for a Search Guidance Engine (AT-SGE), in response to the Comprehensive PLS; and
outputting a Search Management step with the Visual Feedback-Search Management Neural Network to the Progressive Lens Design Processor, in response to the receiving, wherein the coupling matrices of the Visual Feedback-Search Management Neural Network were trained by performing the deep learning cycle.

16. (Currently Amended) The Guided Lens Design Exploration System of Simulated Progressive Lenses (GPS) of claim 15, wherein [[an]] the operation of the GPS system further comprises: 
generating the comprehensive Progressive Lens Simulation (Comprehensive PLS) for a patient with the Progressive Lens Simulator, based on the progressive lens design with a Design Factor vector, generated by a Progressive Lens Design Processor; 
receiving a Visual Feedback vector into a Visual Feedback-Design Factor Neural Network of an Artificial Intelligence Engine for the Progressive Lens Design Processor (AI-PLD), in response to the Comprehensive PLS; and 
outputting a modification of the Design Factor vector with the Visual Feedback-Design Factor Neural Network, in response to the receiving wherein the coupling matrices of the Visual Feedback-Design Factor Neural Network were trained by performing the deep learning cycle.  

17. (Cancelled)
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
1) Hipsley (US 11071450 B2) teaches simulation and analysis of human ocular structures using 3-dimensional models of complete ocular FEM of human ocular accommodation that can be used in simulating the biomechanical properties, optics, physiology, anatomy and functions of connective and other tissues. This analysis also incorporate artificial intelligence simulation for allowing an interactive platform for diagnostic, surgical planning, intraoperative surgical adjustment, and virtual surgical simulation.
2) Tian (US 2017/0196451 A1) teaches an eye tracking method that include depth sensing capacity. Tis method further include the gaze direction estimation which is performed in two stages by machine learning. 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1: “receiving a Visual Feedback vector into a Visual Feedback-Design Factor Neural Network of an Artificial Intelligence Engine for the Progressive Lens Design Processor (AI-PLD), in response to the Comprehensive PLS; wherein coupling matrices of the Visual Feedback-Design Factor Neural Network were trained by performing a deep learning cycle”
Claim 8 and 15: “receiving a Visual Feedback vector into a Visual Feedback-Search Management Neural Network of an Artificial intelligence Engine for a Search Guidance Engine (AT-SGE), in response to the Comprehensive PLS; wherein the coupling 
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 1-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148